Citation Nr: 1300204	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  06-39 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent for residuals of a strain of the lumbar spine. 

2.  Entitlement to a disability rating greater than 40 percent for the residuals of a strain of the lumbar spine on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis under 38 C.F.R. § 4.16(b) due to the service-connected residuals of a strain of the lumbar spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from May 1984 to May 1988.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim for a rating in excess of 40 percent for the service-connected residuals of an in-service strain of the lumbar spine. 

In support for his claim, the Veteran testified at a Decision Review officer (DRO) hearing at the RO in June 2007.  A copy of the transcript from this hearing has been associated with the record.

In his January 2006 notice of disagreement (NOD) and in October 2006 and June 2007 statements, the Veteran requested a videoconference hearing before a Veterans Law Judge at the RO.  A videoconference hearing was scheduled for March 2008, and the Veteran was so notified in February 2008.  However, the Veteran failed to report at his scheduled time and thus far has not offered an explanation for his absence.  Accordingly, the Board will adjudicate the Veteran's appeal as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2012).  

In August 2009, the Veteran's claims for a rating in excess of 40 percent and for TDIU due to the service-connected residuals of a strain of the lumbar spine were remanded for further development.  Thereafter, in September 2011, the Board denied the claim for a disability rating in excess of 40 percent for residuals of a strain of the lumbar spine on a schedular basis but remanded the issue of entitlement to TDIU and entitlement to an increased rating based on extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  

Following the timely appeal of the Board's decision to the United States Court of Appeals for Veterans Claims (Court), a June 2012 Joint Motion for Remand vacated the Board's September 2011 decision as a result of deficiencies found to be contained therein, and remanded the entire case to the Board for further action consistent with the instructions set forth in the Joint Motion.  As indicated more fully below, the Joint Motion also noted the importance of the Board's referral of the inextricably intertwined issue of entitlement to service connection for spinal stenosis, which is again being referred to the RO for appropriate consideration.  

The Board again notes that the issue of entitlement to service connection for pain in the Veteran's arms, shoulders, and hips, indicated as chronic pain, arthritis, and spinal stenosis has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As was noted above, the parties to the June 2012 Joint Motion determined that deficiencies contained within the Board's September 2011 decision required that it be vacated, and the matter is now once again before the Board for appellate review.  More specifically, the parties determined that at the time of the Board's decision, there was a pending request for an additional VA compensation and pension examination in connection with the Veteran's claim for an increased rating for his service-connected residuals of lumbar spine strain, and that the Board erred by not obtaining updated VA medical records, including any new compensation examination reports, prior to the final disposition of the claim.  Additionally, the Board was instructed to ensure that it had a complete set of contemporaneous treatment and examination records prior to its readjudication of the case.  Finally, in view of the fact that the RO had not yet adjudicated the issue of entitlement to service connection for spinal stenosis or other degenerative process of the lumbar spine, the parties to the Joint Motion wanted the record clarified in this regard so that the Veteran was clearly aware that VA had not yet adjudicated the issue of entitlement to service connection for spinal stenosis or other degenerative process of the lumbar spine.

The Board's review of the record since the Board's September 2011 decision reveals that while it now contains the results of a more recent VA compensation and pension examinations of the spine conducted in October 2011, and the results of extraschedular consideration of the claim for TDIU and the rating of the Veteran's service-connected residuals of lumbar spine strain, there is no indication that an effort was undertaken (either in the claims file or Virtual VA) by the RO to obtain all of the Veteran's VA treatment and examination records dated since September 2011.  Moreover, neither the additional evidence associated with the record nor the extraschedular consideration provided by the Director of Compensation Service has been addressed in a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37 (2012).  The Veteran has also not waived the RO's initial consideration of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2012).  Indeed, the remand portion of the Board's previous decision specifically indicated that following the referral of the TDIU claim and increased rating claim for extraschedular consideration, the RO was to provide the Veteran and his representative with a SSOC as to these matters.  Stegall v. West, 11 Vet. App. 268 (1998).  

Consequently, the Board finds that it has no alternative but to remand all of the claims on appeal so that an effort can be made to obtain additional VA examination and treatment records dated since September 2011, and for the RO to thereafter address such evidence, the October 2011 VA examination results, and the results of extraschedular consideration in a new SSOC.  

In view of the Joint Motion's interest in clarifying the record regarding the referred issue of entitlement to service connection for spinal stenosis, the Board further requests that prior to the readjudication of the claims currently on appeal, the RO take action to verify whether the Veteran intends to pursue a claim for service connection for spinal stenosis and any other degenerative disease process, as directly related to service and as secondary to the Veteran's service-connected residuals of lumbar spine strain.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any additional VA examination and treatment records for the Veteran, dated since September 2011.  

2.  After undertaking any additional development warranted as a result of the above-noted action, and making an effort to verify whether the Veteran intends to pursue a claim for service connection for spinal stenosis and any other degenerative disease process, as directly related to service and as secondary to his service-connected residuals of lumbar spine strain, readjudicate the issues on appeal.  If these claims are not granted to the Veteran's satisfaction, send the Veteran and his representative a SSOC addressing all evidence submitted since the last SSOC in December 2010, and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



